Title: From Thomas Jefferson to David Hosack, 12 July 1821
From: Jefferson, Thomas
To: Hosack, David

Monticello
July 12. 21.I thank you, dear Sir, for the 2d edition of the biography of Dr Williamson. I suppose we have now the full information as to the letters of Hutchinson Etc Sr John Temple’s knolege of the offices, and their character might be necessary to suggest to Dr Williamson, a stranger, the means of accomplishing his bold enterprise.  I recieved a letter lately from mr Thompson, Collector of New York, informing me of a box of seeds from the king’s gardens at Paris addressed to me. I rather suppose you recieve one annually from the same place for your botanical garden, but was not certain. I desired him therefore to present it to you if acceptable for your garden. my letter to him was of the 25th ult. I salute you with great esteem and respect.Th: Jefferson